t c memo united_states tax_court steven g orr petitioner v commissioner of internal revenue respondent docket no 8305-02l filed date steven g orr pro_se gary m slavett for respondent memorandum findings_of_fact and opinion gerber judge petitioner appealed to this court from respondent’s determination to go forward with the collection of petitioner’s outstanding and unpaid and tax_liabilities this case was calendared for trial at the court’s date los angeles california trial session on date the parties appeared and petitioner provided testimony and argument respondent contends and we agree that this court’s review in this case is limited to the question of whether respondent abused his discretion in determining to proceed with collection of petitioner’s and income_tax liabilities petitioner argues that he has been denied due process and that his rights have been violated in prior proceedings before this and other courts findings_of_fact petitioner’s and tax years were before this court designated docket no and after a trial on the merits a bench opinion was rendered on date the bench opinion addressed whether petitioner and his wife were entitled to claim itemized_deductions on schedule a itemized_deductions of their return regarding petitioner’s employment and other miscellaneous items respondent in accord with the decision entered pursuant to the holding in the bench opinion assessed income_tax of dollar_figure and dollar_figure for petitioner’s and tax years respectively petitioner appealed to the court_of_appeals for the ninth circuit and on date this court’s decision was affirmed in an unpublished opinion orr v commissioner aftr 2d 9th cir on date respondent issued a form_1058 final notice_of_intent_to_levy and notice of your right to a hearing to petitioner and on date petitioner submitted a form request for a collection_due_process_hearing with respect to his and years after the cancellation of two previously scheduled section hearings one was held with petitioner on date at that hearing petitioner raised only questions concerning the merits of his underlying tax_liabilities which the appeals officer advised could not be considered because petitioner had already had that opportunity before the tax_court the appeals officer offered petitioner collection alternatives and provided forms for an offer_in_compromise at the hearing petitioner provided the appeals officer with checks each in the amount of dollar_figure which petitioner had received from the treasury of the united_states the treasury and wished to have applied to his liability following the conference with appeals petitioner supplied completed offer-in-compromise forms and a determination was made that petitioner had sufficient assets to pay the outstanding and tax_liabilities in full accordingly a notice_of_determination concerning collection action s under sec_6320 and or concluding that respondent may proceed with collection of petitioner’s and tax_liabilities was mailed to petitioner and he appealed to this court all section references are to the internal_revenue_code in effect for the years in issue opinion sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right to a hearing which consists of the following elements an impartial officer will conduct the hearing the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as spousal defenses and offers-in-compromise and a challenge to the underlying liability may be raised if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise receive an opportunity to dispute the liability sec_6330 concerning the tax years under consideration petitioner already had an opportunity before this court and the court_of_appeals for the ninth circuit to question the underlying merits of the income_tax deficiencies for and accordingly petitioner is not entitled to contest the underlying merits of his and income_tax liabilities see sec_6330 114_tc_604 114_tc_176 petitioner has not raised any arguments other than those that question the merits of his liabilities ie he raised no issues about the conduct of the hearing or verification that administrative procedures had been followed or about collection alternatives petitioner submitted voluminous materials including his testimony concerning his employment by the department of the treasury and his claim that he was a whistle blower petitioner contends that the department of the treasury has conspired with the internal_revenue_service to pursue petitioner by harassing him with income_tax matters petitioner also believes that the federal court system has participated in some form of government collusion against him the provisions of sec_6330 do not provide petitioner with a forum in this proceeding to address such matters simply petitioner’s allegations if proven go to the underlying merits of his and tax_liabilities and under sec_6330 petitioner is precluded from raising the merits where he already had an opportunity to do so respondent has provided petitioner with a sec_6330 hearing and petitioner has not shown an abuse_of_discretion by respondent accordingly we hold that respondent did not abuse his discretion in determining to proceed with enforced collection of petitioner’s and income_tax liabilities to reflect the foregoing decision will be entered permitting respondent to proceed with collection
